  Case 17-24288-JAD                 Filed 04/24/20 Entered 04/24/20 13:41:32FILED
                               Doc 99                                         Desc Main
                                    Document Page 1 of 2                    4/24/20 1:24 pm
                                                                            CLERK
                         IN THE UNITED STATES BANKRUPTCY COURT              U.S. BANKRUPTCY
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA COURT - :'3$

IN RE:
Sheri Lou Cumberledge
                                 Debtor                            NO. 17-24288-JAD

Sheri Lou Cumberledge                                              CHAPTER 13
                                 Movant                            Doc. # 98
        vs.                                                        Related to Docs. 88, 90

MidFirst Bank                                                      Hearing Date: 5/1/20 @ 11:00 p.m.
                                 Respondent




                                             Amended
                                        STIPULATION AND ORDER

              AND NOW, come the undersigned parties, by and through their respective counsel, and

   enter into the following Stipulation:

              WHEREAS, Debtor has filed an objection to the Respondent’s Notice of Mortgage

   Payment Change dated December 18, 2019, which increased Debtor’s monthly payment from

   $694.91 to 855.78 effective February 1, 2020;

              WHEREAS, the monthly payment increase was due to an increase in the escrow items

   from $176.15 to $179.34 per month, and the addition of an escrow shortage in the amount of

   $157.68 per month due to an escrow shortage of $1,892.17;

              WHEREAS, Respondent has agreed to spread out the escrow shortage over 36 months to

   reduce the monthly payment increase and resolve the pending objection.

               It is therefore Stipulated and agreed as follows:

   1.         The Notice of Mortgage Payment Change filed December 2, 2019 is hereby withdrawn.

   2.         Debtor’s monthly payment will be $741.90 effective April 1, 2020, as evidenced by the

              Escrow Account Statement which is attached hereto as Exhibit “A”.
Case 17-24288-JAD         Doc 99   Filed 04/24/20 Entered 04/24/20 13:41:32           Desc Main
                                   Document Page 2 of 2



3.      Included in the monthly payment beginning April 1, 2020 is a Prorated Escrow Shortage

        payment in the amount of $43.80, which escrow amount shall be included as part of each

        payment due through and including the payment due March 1, 2023.

4.      Debtor acknowledges that future annual escrow reviews may require increases in the

        amounts owed for escrow items and escrow shortages, resulting in corresponding

        increases in monthly payments during the time that the Prorated Escrow Shortage is

        being paid.

5.      The notice requirement of F.R.B.P. 3002.1(b)(1) is waived as to the payment due April 1,

        2020.

6.      Debtor’s Objection to the Notice of Mortgage Payment Change is hereby withdrawn.

7.      The hearing scheduled for May 1, 2020 at 11:00 p.m. is cancelled.



Consented to by:

/s/ Scott R. Lowden, Esquire                                   /s/ James C. Warmbrodt, Esquire
Scott R. Lowden, Esquire                                       James C. Warmbrodt, Esquire
Nicotero & Lowden P.C.                                         KML Law Group, P.C.
Attorney for Debtor                                            Attorney for Respondent
3948 Monroeville Blvd., Suite 2                                701 Market Street, Suite 5000
Phone: 412-374-7161                                            Philadelphia, PA 19106
Monroeville, PA 15146                                          Phone: 412-430-3594
niclowlgl@comcast.net                                          jwarmbrodt@kmllawgroup.com




It is hereby ORDERED that the parties’ Stipulation be and hereby is APPROVED.

                                            Byy the  Court,
                                                 hee Court
                                                      ou
                                                       urt
                                                         rt,


          4/24/2020                         ___________________________J.
                                            ______
                                                 ___
                                                   _ __
                                                     ___________________J.

                                              Jeffery A. Deller
